            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                     1:20 CV 42 MOC WCM

COMMODITY FUTURES               )
TRADING COMMISSION,             )
                                )
           Plaintiff,           )
v.                              )                         ORDER
                                )
WINSTON REED                    )
INVESTMENTS, LLC and            )
MARK N/ PYATT, aka              )
DANIEL RANDOLF,                 )
                                )
           Defendants.          )
_______________________________ )

      This matter is before the Court on “Plaintiff’s Unopposed Request for

Stay of Deadline to Reply to Defendant Mark N. Pyatt’s Letter Opposing

Plaintiff’s Motion for Entry of Default Judgment, Permanent Injunction,

Restitution, Civil Monetary Penalties and Ancillary Equitable Relief” (the

“Motion,” Doc. 19).

      In the Motion, Plaintiff requests deferral of its deadline to file a Reply in

support of its Motion for Default Judgment, see Doc. 16, based on the intention

“to discuss with Pyatt the possibility of negotiating a resolution to this matter.”

Doc. 19, p. 2. Plaintiff requests “that the Court stay its deadline to respond” to

Pyatt’s response to the Motion for Default Judgment, and states that it will

“update the Court on the status of its negotiations with Pyatt within sixty (60)




    Case 1:20-cv-00042-MOC-WCM Document 20 Filed 09/15/20 Page 1 of 2
days (i.e., on or before November 14, 2020).” Id.

      For the reasons set forth in the Motion, the Motion (Doc. 19) is

GRANTED IN PART, and the deadline for Plaintiff to reply to Defendant’s

Response/Letter regarding the Motion for Default Judgment is EXTENDED by

sixty days, through and including Friday, November 13, 2020.


                                  Signed: September 15, 2020




    Case 1:20-cv-00042-MOC-WCM Document 20 Filed 09/15/20 Page 2 of 2
